Citation Nr: 9906418	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  97-17 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to May 5, 1995, for a 
total disability rating for a psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from June 1975 to June 
1978 and June 1980 to August 1982.  This appeal comes before 
the Board of Veterans' Appeals (Board) from a decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  In October 1993, the RO issued a decision denying the 
appellant's claim for an increased rating in excess of 70 
percent for his psychiatric disorder.

3.  Subsequently, on June 8, 1995, the veteran filed a claim 
for an increased rating for his service-connected psychiatric 
disability.  Evidence dated or received within one year of 
this claim indicates that it was factually ascertainable that 
he was 100 percent disabled due to his psychiatric disability 
on April 1, 1995, but no earlier.  


CONCLUSION OF LAW

The criteria for an effective date of April 1, 1995, for a 
total disability rating for a service-connected psychiatric 
disability have been met.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  He has not alleged that any records of probative 
value that may be obtained and which have not already been 
associated with the claims folder are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed, and that the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The appellant was awarded service connection for a 
psychiatric disability (schizo-affective disorder) by means 
of a February 1983 rating action.  He was awarded a 50 
percent disability rating at that time.  His disability 
rating was increased to 70 percent effective from April 1986.  
He filed numerous subsequent requests for an increased rating 
which were denied.  The Board denied his claim for an 
increased rating by means of an August 1991 decision.  
Subsequent RO decisions dated in November 1992 and October 
1993 also denied an increased rating for his psychiatric 
disorder.

The appellant next filed a claim for an increased 
rating/total disability rating due to unemployability in June 
1995.  The medical evidence of record indicate that he was 
hospitalized on May 5, 1995, for schizophrenia.  His hospital 
discharge summary indicates that he reported that he had been 
in and out of prison since April of 1995.  He explained that 
he had attempted to jump out of a window in prison to get 
attention.  He was admitted to a private medical facility and 
once stabilized, he was released on May 1, 1995.  On May 2, 
1995, he cut his right wrist and required sutures.  On May 5, 
he was released from prison to be admitted to VA psychiatry 
service.  He was treated by VA and discharged on May 17, 
1995.  

The appellant also submitted (in August 1995) a letter from a 
physician from a VA medical center, dated in April 1993, 
which states that the appellant had been an inpatient on the 
psychiatric unit since March 18, 1993, that he had a long 
history of recurrent psychosis with hallucinations and 
paranoia, and recurrent depression with suicidal and 
homicidal ideation.  The physician also stated that since the 
appellant first developed this condition, he had functioned 
marginally, requiring frequent hospitalization and 
medication.  The physician expressed the opinion that the 
appellant would not be able to hold any steady employment due 
to the chronic recurring nature of his psychosis and the 
inability to tolerate much stress, even when he was not in 
relapse.  

In general, the effective date of an evaluation and award of 
compensation will be the date of the receipt of a claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400.  The effective date of an increased rating for a 
service-connected disability is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if a claim is received within 1 year from such 
date, otherwise, the date of the receipt of the claim.  
38 C.F.R. § 3.400(o).  When a formal claim has been filed, an 
informal request for an increased rating will be accepted as 
a claim.  38 C.F.R. § 3.155.  Once a formal claim has been 
allowed or disallowed, receipt of a report of examination or 
hospitalization which meets the requirements of 38 C.F.R. 
§ 3.157(b)(1) may be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157(a).  The relevant provisions of 
38 C.F.R. § 3.157(b)(1) provide that the date of outpatient 
or hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of claim. 

As previously mentioned, the appellant was last denied an 
increased rating by the RO in October 1993.  That decision 
was not appealed and became final.  A subsequent request for 
an increased rating was not filed until June 1995.  The only 
records dated within one year of this claim are his VA 
hospital records, which indicate that he was hospitalized on 
May 5, 1995, due to his schizophrenia.  The Board notes that 
it was reported at that time that he had been in and out of 
prison since April 1995, and that he had tried to jump out of 
a window.  The Board finds that these facts show an increase 
in disability and therefore, his 100 percent rating should be 
effective as of April 1995.  However, an earlier date is not 
warranted as the records do not show any increase prior to 
that date.  The Board has also considered the April 1993 
letter from the VA physician, indicating that he was 
unemployable as of that time.  However, this letter was not 
received within one year of the filing of the claim, and it 
is not considered an informal claim under 38 C.F.R. § 3.157.  
Thus, the Board concludes that an effective date of April 1, 
1995, but no earlier, is warranted in this case.


ORDER

An earlier effective date of April 1, 1995, for an award of a 
total disability rating for a psychiatric disability is 
granted, subject to the criteria which govern the payment of 
monetary awards.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

